STATE OF MICHIGAN

                             COURT OF APPEALS



MICHAEL ANTHONY SAPPINGTON and                                       UNPUBLISHED
ANGELA SAPPINGTON,                                                   October 30, 2018

               Plaintiffs,

v                                                                    No. 337994
                                                                     Wayne Circuit Court
JOHN SHOEMAKE and TST EXPEDITED                                      LC No. 15-009836-NI
SERVICES INC.,

               Defendants,
and

CHEROKEE INSURANCE COMPANY,

               Defendant-Appellee,
and

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

               Defendant-Appellant.


Before: CAMERON, P.J., and RONAYNE KRAUSE and TUKEL, JJ.

CAMERON, P.J. (concurring).

        While I concur with the majority opinion, I write separately to further explain why the
trial court was not required to undergo an analysis using the economic reality test. The trial court
acknowledged that there was no dispute that plaintiff, Michael Sappington, was an independent
contractor of TST Expedited Services, Inc. (TST). However, the trial court’s analysis turned
solely on whether Sappington was both an independent contractor of TST and a self-employed
sole proprietor because he owned the truck, hired employees, and contracted with trucking
companies. Ultimately, in granting State Farm’s motions for summary disposition, the trial court
concluded that Sappington could not be both an independent contractor with TST and a self-
employed sole proprietor of his own business. Thus, the circumstances, as a matter of law, did
not square with Celina Mut Ins Co v Lake States Ins Co, 452 Mich. 84; 549 NW2d 834 (1996).
However, we now conclude that Sappington, like the plaintiff in Celina, was a self-employed
sole proprietor—though he may have also been an independent contractor—and the exception

                                                -1-
under MCL 500.3114(3) is applicable. Therefore, Cherokee is the priority insurer because it
furnished insurance on the truck at issue.



                                                        /s/ Thomas C. Cameron




                                            -2-